Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Final Office action in response to communications received March 03, 2022.  Claims 3, 4, 8-20 have been canceled.  Claim 1 has been amended.  Claims 21-35 have been added.  Therefore, claims 1, 2, 5-7, and 21-35 are pending and addressed below. 


Information Disclosure Statement (IDS)
The information disclosure statement filed 22 January 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the reference to Non-Patent Literature Document 1 are deemed improper citations.  The applicant has failed to, in accordance with 37 CFR 1.98(B)(2)(b), submit the required copies of each cited non-patent literature publication, or the portion wherein which caused it to be listed. See MPEP 609.01. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re- submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing 


Applicants Arguments 
Applicant’s arguments, see Pages 7-8, filed March 03, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 (a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference, Kanevsky et al. (US2008/0008173 A1, publish date 01/10/2008).


Based on claim’s amendments, the Examiner rejects claims 1, 2, 5-7, and 21-35 with the new ground of rejections




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-7, and 21-35 are rejected under 35 U.S.C. 103 as being unpatentable over Brannon (US2018/0131686 A1, publish date 05/10/2018) in view of Kanevsky et al. (US2008/0008173 A1, publish date 01/10/2008).

Claims 1, 23:
With respect to claims 1, 23, Brannon discloses a continuous identity and authentication platform system/method (enable multi-factor authentication for specific applications. This configuration can be static or dynamic. If dynamic, whether multi-factor authentication is enabled for a given application can change based upon a variety of factors such as device status, device location, network status, and other factors, 0010) (Figures 2, 3) comprising:
an authentication provider configured to communicate authentication requirements to a continuous multifactor authentication device (identity provider 106 receives an authentication request such as an identity assertion request from a client application 124. The client application 124 has been redirected to the identity provider 106 by a service provider 109, 0039);
the continuous multifactor authentication device programmed to:
receive the authentication requirements, fuse multiple identification factors into an identification credential for a user according to the authentication requirements, (the identity provider 106 determines whether multi-factor authentication (MFA) is to be used, The MFA rules 117 can specify a variety of situations and factors in which MFA is to be used or is not to be used, 0044) (Figure 1, 117), 
send the identification credential to the authentication provider (if multi-factor authentication is to be used, the MFA adapter 116 requests one or more supplementary authentication factors from an authentication application 128 at step 327, At step 330, the MFA adapter 116 receives the requested supplementary authentication factors from the authentication application 128, 0048-0049); and
after receiving the identification credential meeting the authentication requirements, the authentication provider is programmed to instruct a service provider to initiate a session (At step 336, the MFA adapter 116 determines whether the supplementary authentication factors are verified, If the supplementary authentication factors are verified, the identity provider 106 continues to step 324. At step 324, an identity assertion is generated and sent to the client application 124. Thereafter, the process proceeds to completion, 0049-0050) (At step 721, assuming that if multi-factor authentication was required, the MFA adapter 116 determines that the multi-factor authentication was successful, then the client application 124 receives an identity assertion from the identity provider 106. The identity assertion can include an authentication token generated by the identity provider 106, at step 730, the client application 124 can authenticate with the service provider 109 to access resources, 0067-0068).

Brannon does not disclose the multiple identification factors including at least a fractional portion of a biometric information as claimed.  

However, Kanevsky et al. teaches a portion of the digitized user biometric data is sent to the central biometric security system 180 using separate packets to validate the identity of the user. The portion of the digitized user biometric data can include a portion of a digitized image, for example, when the biometric data consists of a fingerprint, facial characteristic or handwriting characteristic, or a portion of speech segments when the biometric data consists of voice characteristic (0032), the multiple identification factors including at least a fractional portion of a biometric information (identified portions of a user's face (i.e., region around the lips or eyes) when the biometric data consists of images or video or identified portions of speech, for example, using word-order, when the biometric data consists of speech, 0033) (biometric portions fingerprint, face, eyes, 0052, Figure 3A-3D).

Brannon and Kanevsky et al. are analogous art because they are from the same field of endeavor of multi-factor authentication.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Kanevsky et al. in Brannon for the multiple identification factors including at least a fractional portion of a biometric information as claimed for purposes of packets of biometric data, the user may be authenticated without requesting the retransmission of the lost or delayed data. (see Kanevsky et al. 0013)

Claims 2, 26, 33:
With respect to claims 2, 26, 33, Brannon discloses wherein the authentication requirements are provided by and are specific to a particular service provider, and the identification credential meeting the authentication requirements is specific to the particular service provider (At step 321, the identity provider 106 determines whether multi-factor authentication (MFA) is to be used. The MFA rules 117 can specify a variety of situations and factors in which MFA is to be used or is not to be used. For example, MFA can be required for authentication of specific client applications 124. MFA can be required for specific versions of a particular client application 124 or for specific operating system versions, 0044).

Claims 5, 27, 34:
With respect to claims 5, 27, 34, Brannon discloses wherein the instruction to the service provider to initiate the session instructs the service provider to initiate the session with an access device that is different from the continuous multifactor authentication device
(At step 815, the service provider 109 generates a session token. At step 818, the service provider 109 sets a session cookie including the session token with the client application 124. At step 821, the service provider 109 provides service access to the client application 124 based at least in part on the client application 124 presenting the session token, by way of a uniform resource locator (URL) or session cookie, 0072) (client device 103a, client application 124a, Figure 1).

Claims 6, 28, 35:
With respect to claims 6, 28, 35, Brannon discloses wherein the authentication provider is configured to determine a trust score based in part on how recently at least one of the authentication requirements has been confirmed (A risk score can be computed based at least in part on the location and/or on other factors.  if the client device 103 has moved from one country to another, or has moved to a country associated with a heightened risk level, the risk score can be relatively high (e.g., exceeding a threshold), and at least on this basis, the MFA adapter 116 can determine that additional supplementary authentication factors are required, 0045).

Claims 7, 29:
With respect to claims 7, 29, Brannon discloses wherein the authentication provider is configured to send an instruction to the service provider to pause or suspend the session when the trust score is less than a threshold (A risk score can be computed based at least in part on the location and/or on other factors, the risk score can be relatively high (e.g., exceeding a threshold),0045) (the MFA adapter 116 can determine the location of the client device 103 on which the client application 124 is executed, 0045) (the MFA adapter 116 receives the requested supplementary authentication factors, deny authentication, 0049, Figure 3, 339)

Claim 8:
With respect to claim 8, Brannon discloses wherein the continuous multifactor authentication device includes trusted hardware including a cryptographic portion and a personal identification portion, wherein the personal identification portion collects and verifies the at least two types of biometric information and determines that the identification credential meets the authentication requirements is specific to the particular service provider (MFA Adapter, MFA Rules, Figure 1) (The MFA adapter 116 can request any of a variety supplemental authentication factors, such as one-time passwords, smartcards, biometric identifiers, 0048) (the user to provide a fingerprint scan, a retina scan, a voice sample, or other biometric identifiers. , The MFA adapter 116 is subsequently able to verify the authentication factors, 0053-0054) (the identity provider 106 can be in communication with an identity data store 115 that stores information associated with user identities. This information can include, for example, usernames, security credentials, biometric identity information, authorized client applications, unauthorized client applications, authorized client devices 103, unauthorized client devices 103, and so on, 0024) (a data store, such as the identity data store 115 or the management data store 113 can be stored in the one or more storage devices, 0076) (Figure 1, 115).

Claims 21, 24, 31:
With respect to claims 21, 24, 31, the combination of Brannon and Kanevsky et al. discloses the limitations of claims 1, 23, 30, as addressed. 

Kanevsky et al. teaches wherein the continuous multifactor authentication device is further programmed to:
receive an arbitrary number; select, based on the arbitrary number, the fractional portion of the biometric information (the central biometric security system 180 transmits a request to the biometric sensor unit 140 containing a sequence of random coordinate pairs corresponding to portions of the digitized image of the biometric information, In an alternate implementation, the central biometric security system 180 can request the biometric portion by specifying a particular feature of the digitized image of the biometric information, central biometric security system 180 can request specific features or regions to be dynamically determined, 0033-0034). 

Brannon and Kanevsky et al. are analogous art because they are from the same field of endeavor of multi-factor authentication.

The motivation for combining Brannon and Kanevsky et al. is recited in claims 1, 23, 30.  

Claims 22, 25, 32:
With respect to claims 22, 25, 32, the combination of Brannon and Kanevsky et al. discloses the limitations of claims 21, 24, 31, as addressed. 

Kanevsky et al. teaches wherein the biometric information is a fingerprint, and the select comprises select a particular portion of the fingerprint based on the arbitrary number biometric portions 301-304 of a fingerprint 300. As shown in FIG. 3A, each part 301-304 of a fingerprint 300 is a small rectangular portion of the larger image 300, 0052, Figure 3A).

Brannon and Kanevsky et al. are analogous art because they are from the same field of endeavor of multi-factor authentication.

The motivation for combining Brannon and Kanevsky et al. is recited in claims 1, 23, 30.  

Claim 30:
With respect to claim 30, Brannon discloses a non-transitory computer readable medium storing instructions to cooperate with a processor (non-transitory computer-readable medium for use by or in connection with an instruction execution system such as, a processor in a computer system or other system, 0078), to cause a system to perform operations comprising:
receive, from an authentication provider, authentication requirement to a continuous multifactor authentication device; fuse multiple identification factors into an identification credential for a user according to the authentication requirements (the identity provider 106 determines whether multi-factor authentication (MFA) is to be used, The MFA rules 117 can specify a variety of situations and factors in which MFA is to be used or is not to be used, 0044) (Figure 1, 117), 
send the identification credential to the authentication provider (if multi-factor authentication is to be used, the MFA adapter 116 requests one or more supplementary authentication factors from an authentication application 128 at step 327, At step 330, the MFA adapter 116 receives the requested supplementary authentication factors from the authentication application 128, 0048-0049); and
after receiving the identification credential meeting the authentication requirements, the authentication provider is programmed to instruct a service provider to initiate a session (At step 336, the MFA adapter 116 determines whether the supplementary authentication factors are verified, If the supplementary authentication factors are verified, the identity provider 106 continues to step 324. At step 324, an identity assertion is generated and sent to the client application 124. Thereafter, the process proceeds to completion, 0049-0050) (At step 721, assuming that if multi-factor authentication was required, the MFA adapter 116 determines that the multi-factor authentication was successful, then the client application 124 receives an identity assertion from the identity provider 106. The identity assertion can include an authentication token generated by the identity provider 106, at step 730, the client application 124 can authenticate with the service provider 109 to access resources, 0067-0068).

Brannon does not disclose the multiple identification factors including at least a fractional portion of a biometric information as claimed.  

However, Kanevsky et al. teaches a portion of the digitized user biometric data is sent to the central biometric security system 180 using separate packets to validate the identity of the user. The portion of the digitized user biometric data can include a portion of a digitized image, for example, when the biometric data consists of a fingerprint, facial characteristic or handwriting characteristic, or a portion of speech segments when the biometric data consists of voice characteristic (0032), the multiple identification factors including at least a fractional portion of a biometric information (identified portions of a user's face (i.e., region around the lips or eyes) when the biometric data consists of images or video or identified portions of speech, for example, using word-order, when the biometric data consists of speech, 0033) (biometric portions fingerprint, face, eyes, 0052, Figure 3A-3D).

Brannon and Kanevsky et al. are analogous art because they are from the same field of endeavor of multi-factor authentication.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Kanevsky et al. in Brannon for the multiple identification factors including at least a fractional portion of a biometric information as claimed for purposes of packets of biometric data, the user may be authenticated without requesting the retransmission of the lost or delayed data. (see Kanevsky et al. 0013)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELAI SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433